Mike Phillips etal v. Danny Pritchard















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-146-CV

     MIKE PHILLIPS
     D/B/A REED CONSTRUCTION CO.,
                                                                              Appellant
     v.

     DANNY PRITCHARD AND VALENCE
     OPERATING CO.,
                                                                              Appellees
 

From the 87th District Court
Freestone County, Texas
Trial Court # 01-181-B
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Mike Phillips d/b/a Reed Construction Co. has filed a motion to dismiss this appeal.  He states
that the parties have settled their dispute.
      Rule of Appellate Procedure 42.1(a)(1) provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
such disposition would prevent a party from seeking relief to which it would
otherwise be entitled.  
Tex. R. App. P. 42.1(a)(1).
      Phillips’s dismissal motion satisfies the requirements of the appellate rules.  Appellees have
not filed a response.  Accordingly, we dismiss the appeal with costs on appeal to be taxed against
Appellant.  See id. 42.1(d).

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed June 25, 2003
[CV06]